Citation Nr: 1742206	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-05 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for major depressive disorder prior to November 24, 2014.

2.  Entitlement to a compensable initial disability rating for migraines prior to October 26, 2009.

3.  Entitlement to a disability rating in excess of 30 percent for migraines from October 26, 2009 through June 3, 2013.

4.  Entitlement to a disability rating in excess of 20 percent for temporomandibular disorder (TMD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from August 1960 through June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2009 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during a November 2014 Board hearing.  A transcript of those proceedings is associated with the record.

In a May 2016 decision, the Board denied the issues concerning the Veteran's entitlement to an initial disability rating in excess of 10 percent for major depressive disorder prior to November 24, 2014; a compensable initial disability rating for migraines prior to October 26, 2009; a disability rating in excess of 30 percent for migraines from October 26, 2009 through June 3, 2013; and, a disability rating in excess of 20 percent for TMD.  The Veteran appealed those denials to the United States Court of Appeals for Veterans Claims (Court).

In July 2017, counsel for the Veteran and the VA Secretary (the parties) filed a Joint Motion for Remand.  With respect to the issue concerning the Veteran's major depressive disorder, the parties argued that the Board failed to consider the Veteran's symptoms and their frequency, severity, and duration within the framework of the applicable rating criteria.  In regard to the issues concerning the Veteran's migraines, the parties asserted that the Board impermissibly considered the ameliorative effects of the Veteran's medications in determining the symptoms and impairment associated with his headaches.  As to the issue concerning the Veteran's TMD, the parties argued that the Board failed to consider the extent to which flare-ups of the Veteran's TMD symptoms impaired the Veteran's functioning.  For those reasons, the parties asked that the Court vacate the Board's denials and remand the issues to the Board.  The Court granted the parties motion.  The matter now returns to the Board in the foregoing appellate posture.


FINDINGS OF FACT

1.  Prior to November 24, 2014, the Veteran's major depressive disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to symptoms that include:  depression, anxiety, chronic sleep disturbances marked by frequent wakings and dreams, mild memory loss, impaired insight and judgment, passive suicidal ideation, and infrequent obsessive tendencies.

2.  Prior to October 26, 2009, the Veteran's migraines were manifested by frequent attacks that were not prostrating.

3.  From October 26, 2009, the Veteran's migraines have been manifested by frequent prostrating attacks that are productive of severe economic inadaptability.

4.  For all periods relevant to this appeal, the Veteran's TMD has been manifested by chronic pain, popping, clicking, flare-ups that are marked by brief periods of increased pain and difficulty chewing, and painless inter-incisal range of motion that has been consistently greater than 20 millimeters.
 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent initial disability rating, and no higher, for major depressive disorder prior to November 24, 2014 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for a compensable initial disability rating for migraines prior to October 26, 2009 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for a 50 percent disability rating, and no higher, for migraine headaches from October 26, 2009 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

4.  The criteria for a disability rating in excess of 20 percent for TMD are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.150, Diagnostic Code 9905 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, VA's duty to notify was satisfied by letters that were mailed to the Veteran in June 2008 and July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also met its duty to assist the Veteran by obtaining all available treatment records and other evidence identified by him.  Those records have been associated with the claims file.  

As VA's duties to notify and assist the Veteran are discharged appropriately, the Board will address the merits of the claims on appeal.

II.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities and are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two disability ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating assigned with an original grant of service connection, the entire appeal period must be considered.  Different disability ratings may be assigned for separate periods of time depending on the facts shown in the evidence, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	A.  Major Depressive Disorder, Prior to November 24, 2014

Service connection for major depressive disorder was granted to the Veteran, effective from September 9, 2008, with a 10 percent initial disability rating assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.  The Veteran claims entitlement to a higher initial disability rating for the part of the appeal period before November 24, 2014.

DC 9434, which applies to disabilities due to major depressive disorder, is governed by the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 10 percent disability rating is assigned for disabilities that are manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is assigned for disabilities marked by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating contemplates psychiatric disabilities that are manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for disabilities that are manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned for disabilities that are productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

Turning to the evidence, records for VA treatment received by the Veteran through March 2009 show that the Veteran was followed for stable depression.  Mental status examinations conducted over that period were normal and the Veteran reported generally that he was doing well.

During a March 2009 VA examination, the Veteran reported ongoing depression that was exacerbated at times by family-related stress.  He denied having any history of suicide attempts or violence.  Socially, he reported that he had been married for 43 years and had four grown children and four grandchildren.  He stated that he had a strained relationship with his youngest son and got along best with his oldest son and two daughters.  In terms of his activities, he stated that he grew fruits and hay and kept bees.  He stated that he and his spouse dined out, gambled, and stayed at their condominium in Biloxi, Mississippi.  He stated also that he judged dog shows.  Occupationally, he reported that he had been retired since 2004 based on age and years of service.

A mental status examination revealed that the Veteran had slow but clear and coherent speech.  The Veteran reported that he had restless sleep and that he woke frequently.  Remaining aspects of the examination were normal.  The examiner diagnosed depression.  A Global Assessment of Functioning (GAF) scale score of 65 was assigned.  The examiner summarized that the Veteran was having ongoing difficulties related to moderate depression, marked by transient or mild signs and symptoms that decrease work efficiency and ability to perform occupational tasks during periods of significant stress.

During VA treatment in September 2009, the Veteran reported ongoing depression and sleep disturbances, but also, reported new symptoms that included lack of interest in activities, inability to focus or concentrate, inability to complete projects, and lack of energy.  A mental status examination of the Veteran revealed dysphoric mood and anhedonia with congruent, tearful, and restricted range of affect.  The attending psychiatrist remarked overall that the Veteran's cognitive functioning was normal and the Veteran did not appear to be deeply depressed, psychotic, suicidal, assaultive, or out of emotional control.

Records for subsequent VA treatment through October 2010 document no substantial change in the Veteran's symptoms or mental status.  GAF scores assigned over that period ranged on a downward trend from 60 to 50.

In February 2011, the Veteran reported during VA treatment that he had been on the verge of an "emotional collapse" during the previous week.  He reported that he was ruminating on stressful events that occurred during service and that he was having passive death wishes.  The attending psychiatrist noted memory loss and diagnosed severe major depressive disorder.  A GAF score of 40 was assigned.

Records for subsequent VA treatment received by the Veteran through September 2012 indicate that the Veteran experienced symptoms that waxed and waned in severity with assigned GAF scores that ranged widely from 40 to 65.  In April 2011, the Veteran reported ongoing depression and poor sleep as well as racing thoughts that occurred at night.  A mental status examination conducted that month revealed that the Veteran was dysphoric, tense, anxious, and angry.  During a mental status examination conducted in July 2011, the Veteran demonstrated obsessive tendencies, impairment of memory and cognition, and poor insight and judgment.  During treatment in December 2011, the Veteran was noted for being distractible and having the ability to concentrate for only brief periods.  Demonstrated judgment and insight continued to be poor.  In March 2012, the Veteran reported that he was waking from his sleep every two hours.  He also reported irritability and decreased appetite.

During a September 2012 VA examination, the Veteran reported continuation of the symptoms reported above and stated that he was having suicidal ideation, albeit without specific intent or plan.  Socially, he reported that most of his friends had passed away and that he did not see his other friends because of distance.  He reported that he was having problems in his marriage and stated that he felt as though his marriage was on the verge of collapse.  His spouse complained that the Veteran did not talk to her.  Still, the Veteran stated that he felt that he was able to get along with others and that he thought that he remained capable of working at a job doing menial labor.

During the mental status examination, the Veteran demonstrated restless motor activity and appeared to be defensive and guarded toward the examiner.  He was distractible.  His mood was dysthymic with flat affect.  His demonstrated thought process was circumstantial.  Demonstrated judgment ranged from fair to poor.  The examiner diagnosed depressive disorder that was marked by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Overall, the examiner states, the Veteran was demonstrating symptoms that were manifest at a level similar to that shown during his previous 2009 VA examination.  A GAF score of 65 was assigned.

The evidence shows that, for the part of the appeal period before November 24, 2014, the symptomatology and impairment associated with the Veteran's major depressive disorder are most consistent with the criteria for a 30 percent disability rating under the General Formula.  In that regard, the evidence shows that the Veteran's major depressive disorder was manifested by a broad array of symptoms that are listed among the criteria for different ratings under the General Formula.  To that end, the record reflects symptoms of depression, anxiety, chronic sleep disturbances marked by frequent wakings and dreams, and apparently mild memory loss, which are all identified as symptoms indicative of a 30 percent disability rating.  At the same time, the evidence shows instances of impaired insight and judgment and chronic disturbances of motivation and mood, which are symptoms identified among the criteria for a 50 percent disability rating.  Consistent with the criteria for a 70 percent disability rating, the evidence also reflects that the Veteran has experienced symptoms such as passive suicidal ideation and obsessive tendencies.  The Board notes, however, that the Veteran denied having any specific intent or plan in relation to his suicidal thoughts.  Also, obsessive tendencies were observed in the Veteran only during a July 2011 mental status examination.  To that end, the attending psychiatrist's observation of such symptoms during the July 2011 treatment seems to be an isolated occurrence and does not appear to be indicative of a regularly occurring symptom.

In spite of the noted symptoms, an attending psychiatrist commented during VA treatment in September 2009 that the Veteran did not appear to be deeply depressed, psychotic, suicidal, assaultive, or out of emotional control.  The March 2009 VA examiner stated that the Veteran appeared to have moderate depression that was manifested by transient or mild symptoms that decreased work efficiency and the ability to perform occupational tasks during periods of significant stress.  The September 2012 VA examiner concurred with that characterization of impairment.

The evidence does indicate that the Veteran experienced some degree of impairment of social functioning, as he and his spouse reported that they were having difficulties in their marriage.  Still, the evidence indicates that the Veteran maintained a relatively high degree of social functioning during the appeal period at issue.  The Veteran remained in his longstanding marriage with his spouse, maintained good relationships with three of his four children, and maintained friendships although distance prevented him from seeing his friends.  The Veteran also admitted that he felt as though he was able to get along with others, even in a work setting.

As mentioned, GAF scores in the record range widely from a low of 40 to a high of 65.  Indeed, the record indicates that the higher score of 65 was assigned by one VA psychiatrist at the same time that the lower score of 40 was being assigned by a different VA psychiatrist.

In assessing the degree of psychiatric disability, GAF scores are for application and are meant to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, GAF scores ranging from 31 to 40 are meant to denote some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores falling in the range of 41 to 50 denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., having no friends, unable to keep a job).  Scores falling in the range of 51 to 60 are defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 70 are defined as being reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244   (1995). 

The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, they are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.  As noted above, the evidence reflects wide ranging and contradictory GAF scores.  It is perhaps natural that the Veteran's symptoms and level of functioning may wax and wane within a certain degree from day to day.  Moreover, it may be anticipated that the findings expressed in the treatment records are based to some degree on objectively observed symptoms and behavior seen during treatment.  Still, it seems unlikely to the Board that the Veteran's symptoms and impairment would vary to the degree contemplated by the GAF scores shown in the record.  Moreover, and as explained more fully below, some of the assigned GAF scores seem to be generally inconsistent with the degree of social and occupational impairment shown in the other evidence in the record.  To that extent, the GAF scores in the record appear to be suspect.  In determining the extent of impairment caused by the Veteran's disability, the Board is inclined to place considerably less probative weight on the GAF scores in the record while assigning greater weight to the evidence pertaining to the Veteran's symptoms and social impairment.

Mindful of the symptoms discussed above, the determination as to the disability rating to be assigned for the Veteran's disability during the appeal period at issue turns upon the extent of social impairment shown in the record.  In that regard, the Veteran demonstrated a relatively high level of social functioning that is consistent with the criteria for a 30 percent disability rating.  Although, as discussed above, the evidence indicates that the Veteran's symptomatology has included some symptoms that are identified as being indicative of a higher disability rating, those symptoms have not been productive of the social impairment contemplated under the criteria for disability ratings higher than 30 percent.

As discussed more fully below, the Board finds that consideration of an extra-schedular disability rating for the Veteran's major depressive disorder is not warranted by the evidence.

Based on the foregoing evidence and analysis, the Board concludes that the Veteran is entitled to a higher 30 percent disability rating for major depressive disorder prior to November 24, 2014.  To that extent, this appeal is granted.

	B.  Migraines prior to October 26, 2009

Service connection for migraines was granted to the Veteran, effective from May 19, 2008.  A non-compensable initial disability rating was assigned pursuant to the criteria under 38 C.F.R. § 4.124a, DC 8100.  The Veteran asserts entitlement to a compensable disability rating for the part of the appeal period from May 19, 2008 through October 25, 2009.

Under DC 8100, migraine headaches with less frequent attacks are assigned a non-compensable disability rating.  A 10 percent disability rating is assigned where the evidence shows that the migraine headaches occur with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent disability rating is warranted where migraine headaches occur with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum schedular 50 percent disability rating is appropriate where the evidence shows migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The rating criteria do not define the term "prostrating."  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  Essentially the same definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), which defines "prostration" as "extreme exhaustion or powerlessness."

Records for VA treatment received by the Veteran from May 2008 through October 2009 document migraine headaches as an ongoing disorder.  During treatment in September 2009, the Veteran reported that he was having ongoing migraines that were accompanied by nausea.  Those records, however, contain no additional information concerning the frequency of the Veteran's migraine attacks or their severity.

Concurrent with the above VA treatment, the Veteran was afforded a VA examination in August 2008.  At that time, he reported that he was having daily headaches that were associated with photophobia.  Notably, he denied having any prostrating attacks and stated that he was able to perform his normal activities in spite of his headaches.  A neurological examination was normal.  Based on the symptoms reported by the Veteran, the examiner opined that the Veteran was unimpaired in his ability to go shopping, feeding, bathing, dressing, toileting, and grooming; mildly impaired in recreation and traveling; moderately impaired in his ability to perform chores; and, severely impaired in his ability to play sports and exercise.

Overall, the evidence shows that the Veteran was having frequent migraines prior to October 26, 2009.  Nonetheless, those attacks were not prostrating.  As noted, the Veteran expressly denied having such attacks and stated that he was able to perform his normal daily activities.  Although the examiner notes that the Veteran's headaches were causing some impairment of the Veteran's activities, the degree of impairment contemplated by the examiner does not suggest periods of prostration, as defined above.  To that end, the examiner noted that the Veteran remained unimpaired in activities such as shopping while being only mildly or moderately impaired in other activities such as recreation, traveling, and performing chores.  Although the Board recognizes that the examiner also opined that the Veteran's headaches were causing severe impairment of more strenuous activities such as sports and exercise, given the extent of the Veteran's ability to perform other activities, the fact that the Veteran's headaches were impairing his activities is not in and of itself evidence of prostration.

As discussed more fully below, the Board finds that consideration of an extra-schedular disability rating for the Veteran's migraines, prior to October 26, 2009, is not warranted by the evidence.

Based on the foregoing evidence and analysis, the Board concludes that the Veteran is not entitled to a compensable initial disability rating for his migraines prior to October 26, 2009.  To that extent, this appeal is denied.

	C.  Migraines from October 26, 2009 through June 3, 2013

For the period from October 26, 2009 through June 3, 2013, the Veteran's migraines have been rated as being 30 percent disabling pursuant to the criteria under DC 8100.  The Veteran asserts entitlement to a higher disability rating for his migraines during that period.

In an October 2009 letter, which served as the RO's basis for awarding a higher 30 percent disability rating, the Veteran reported that his migraines had increased in frequency and severity and that he had three or four prostrating attacks over the previous several months.  He described that the attacks lasted for periods of four or five days and rendered him incapable of leaving his house.

During a December 2009 VA examination, the Veteran reported that he was having migraine attacks three times a month, with each attack lasting periods of up to eight days.  He reported that his headaches continued to be associated with nausea and light sensitivity.  He estimated that half of his attacks were prostrating in nature and that one-third of his attacks were so severe that he was required to go to a dark and quiet room to rest.  A repeat neurological examination was normal.  Although the examiner noted that the Veteran's activities of daily living were being affected by his headaches, he did not state which activities were impaired and the extent to which they were impaired.

In a September 2010 statement, the Veteran reported that he was having four or five migraine attacks a month, with some lasting as long as three or more days.  He stated that two or three attacks a month were prostrating.

Records for subsequent VA treatment received by the Veteran show that the Veteran continued to be followed for his migraines.  During treatment in November 2010, he reported that he was having two migraines a week.  In December 2011, he stated that he was having migraines three to five times a month.  During an April 2013 treatment visit, he reported that he had a total of 21 headaches over the previous month.  The following month, in May 2013, he stated that he had 21 headaches over the span of the previous 26 days.

Somewhat consistent with the rating criteria, the Veteran characterized the occurrences of his headaches as "attacks" that occur from one to five times a month.  He described that such attacks, which were accompanied by nausea and light sensitivity, lasted for periods of up to eight days, which suggests that he experiences headaches essentially on a daily basis.  As described during his December 2009 VA examination, approximately half of those attacks were prostrating in severity while a third of them caused him to rest in a dark and quiet room.  As the Veteran mentioned in his October 2009 statement, his attacks were rendering him incapable of leaving his house, which suggests that they were productive of severe economic inadaptability.

Given the foregoing, the Veteran is entitled to a 50 percent disability rating for his migraines for the period from October 26, 2009 through June 3, 2013.  To that extent, this appeal is granted.

	D.  TMD

The Veteran's claim for a higher disability rating for TMD was received from the Veteran in September 2008.  For all periods relevant to this appeal, his TMD has been rated as being 20 percent disabling pursuant to the rating criteria under 38 C.F.R. § 4.150, Diagnostic Code 9905.

DC 9905, which provides criteria for rating disabilities based on loss of temporomandibular motion and articulation, provides for a 20 percent disability rating where the inter-incisal range is limited to 21 to 30 mm.  A 30 percent disability rating is assigned when the inter-incisal range is limited to 11 to 20 mm.  A 40 percent disability rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2016).  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905, Note (2016).

During a November 2010 VA examination, the Veteran reported that he was experiencing ongoing pain and popping in his jaws and cluster headaches that he described as being associated with popping symptoms.  A physical examination of the Veteran's mouth and jaw revealed that the Veteran was missing multiple teeth with residuals associated with previous dental restorations.  Notably, the examiner does not note any loss of the Veteran's maxilla, mandible, or other part of the structure of the Veteran's mouth.  Indeed, the examiner opined that the loss of the Veteran's teeth were not due to loss of substance of the body of the Veteran's maxilla or mandible.  Inter-incisal motion was measured as being 30 millimeters.

During a second VA examination conducted in January 2012, the Veteran reported worsening jaw pain and described that pain could be elicited by simply touching the left side of his jaw.  He stated that pain symptoms were constant and that flare-ups caused intermittent sharp pain.  He also reported ongoing popping that was causing him to experience headaches.  Range of motion tests showed that the Veteran was able to produce temporomandibular motion that included lateral excursion greater than 4 millimeters with pain being reported after 4 millimeters of motion, and, 21 to 30 millimeters of inter-incisal distance without pain.  Repetitive motion was not productive of further loss of motion or other function.  Pain was present during palpation of the TMJ.  Clicking was also observed.

In his March 2012 substantive appeal, the Veteran complained that he had a calcified mass located at the top of his left maxilla that was constantly painful.  He also reported ongoing clicking and popping whenever he opened his mouth.

During his November 2014 Board hearing, the Veteran testified that his TMD had worsened generally and that he was experiencing increased pain.  He testified also that he was unable to open his jaw very far.

In a May 2015 disability benefits questionnaire, Dr. J.R. noted ongoing complaints by the Veteran of jaw pain and flare-ups that were manifested by brief periods of increased pain and muscle spasms in the Veteran's neck.  The Veteran stated also that he was unable to chew during the flare-ups.  On examination, the Veteran was able to produce inter-incisal distance of 33 millimeters, right lateral excursion to 16 millimeters, and left lateral excursion to 9 millimeters.  Pain was reported by the Veteran during motion and chewing.  Interestingly, repetitive motion was actually productive of improved motion that included inter-incisal distance to 37 millimeters, right lateral excursion to 16 millimeters, and left lateral excursion to 10 millimeters.  Dr. J.R. observed no evidence of localized tenderness or pain during palpation.  Also, no crepitus was observed.  X-rays of the TMJ showed no evidence of traumatic arthritis.  Once again, no evidence of any loss of the mandible, maxilla, or other parts of the mouth was noted.

In July 2015, VA submitted the Veteran's claim file to a medical examiner for review and an opinion as to whether the Veteran's TMD was causing any occupational impairment.  The examiner opined that, although the Veteran's TMD does not by itself cause the Veteran to be unable to work, headaches associated with the TMD could be a disabling factor.

The criteria for a disability rating higher than 20 percent for the Veteran's TMD are not met.  In that regard, repeated range of motion studies conducted over the appeal period have shown that the Veteran has retained painless inter-incisal range of motion that is consistently better than 20 millimeters.  Although the Veteran has reported flare-ups that are marked by brief periods of increased pain, muscle spasms, and inability to chew, there is no indication in the record that the flare-ups resulted in limitation of inter-incisal range of motion to 20 millimeters or less.  Similarly, the record does not show that the symptoms experienced by the Veteran during flare-ups have resulted in other loss of function or disability.  To the extent that flare-ups have been reported by the Veteran, the symptoms associated with those flare-ups are encompassed adequately by the assigned disability rating.

Certainly, the Veteran is competent to report his symptoms, and indeed, his statements regarding his symptoms are credible.  Still, his statements and testimony concerning his symptoms do not raise facts that would warrant the assignment of a disability rating greater than 20 percent under DC 9905.  In that regard, his reported symptoms are reflected adequately in the assigned disability rating.

The Board notes that other criteria for rating dental and oral conditions are available under 38 C.F.R. § 4.150.  Nonetheless, those criteria are inapplicable to this case because the evidence does not show that the Veteran's TMD has resulted in manifestations or additional disabilities that are contemplated by those criteria.

The Veteran is not entitled to a disability rating higher than 20 percent for TMD.  To that extent, this appeal is denied.

	E.  Extra-schedular Consideration

The Board has also considered application of the provisions under 38 C.F.R. § 3.321 (b)(1), which govern the assignment of extra-schedular disability ratings.  In this case, however, the evidence does not show that the impairment caused by the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1) (2016).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular disability rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to afford justice, the veteran's disability picture requires the assignment of an extra-schedular disability rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that any of the Veteran's disabilities that are here under consideration has resulted in such an exceptional disability picture that the available schedular ratings assigned for those disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the applied rating criteria reasonably describe the Veteran's disability level and symptomatology.  In that regard, there is no indication in the record that the Veteran has required hospitalization, surgery, or other outpatient treatment for his depression, migraines, or TMD.  In sum, the functional difficulties caused by the Veteran's vertigo disability are contemplated fully in the defined regulations and rating criteria.  As such, referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.



ORDER

A 30 percent initial disability rating for major depressive disorder prior to November 24, 2014 is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

A compensable initial disability rating for migraines prior to October 26, 2009 is denied.

A 50 percent disability rating for migraines from October 26, 2009 through June 3, 2013 is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

A disability rating in excess of 20 percent for temporomandibular disorder (TMD) is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


